Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 1 Fit

U.S. DISTRICT. COURT
EASTERN DISTRICT ABKANSAS

   
  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS ‘JAMES VV
CENTRAL DIVISION By:

MARKIEST JOHNSON, | ened to Debi NEEPE AZ
Individually and on This case assigné ° ZY)
Behalf of All Others Similarly Situated and to Magistrate Judge

VS. 420cv-_ O01 - LER

FIBER GLASS SYSTEMS, L.P. DEFENDANT

CLASS AND COLLECTIVE ACTION COMPLAINT

 

COMES NOW Plaintiff Markiest Johnson (“Plaintiff”), individually and on behalf of
others similarly situated, by and through his attorneys Chris Burks and Brandon Haubert of WH
Law PLLC, and for his Class and Collective Action Complaint against Defendant Fiber Glass
Systems, L.P. (“Defendant”), and in support thereof does hereby state and allege as follows:

1. PRELIMINARY STATEMENTS
1. Plaintiff, individually and on behalf of all others similarly situated, bring this action
under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and the Arkansas
Minimum Wage Act (“AMWA”), Ark. Code Ann. § 11-4-201 et seq., for declaratory judgment,
monetary damages, liquidated damages, prejudgment interest, civil penalties and costs, including
reasonable attorney’s fees, as a result of Defendants’ commonly applied policy and practice of

failing to pay Plaintiff and all others similarly situated a lawful minimum wage and overtime wages

as required by the FLSA and AMWA.

Page 1 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 2 of 15

Il. JURISDICTION AND VENUE

2. The United States District Court for the Eastern District of Arkansas has subject
matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises
federal questions under the FLSA.

3. Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C.
§ 1337.

4. _ Plaintiff’s claims under the AMWA form part of the same case or controversy and
arise out of the same facts as the FLSA claims.

5. Therefore, this Court has supplemental jurisdiction over Plaintiff’ s state law claims
pursuant to 28 U.S.C. § 1367(a).

6. The acts and omissions complained of herein were committed and had a principal
effect, as described more fully below, within the Central Division of the Eastern District of
Arkansas; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

Ill. THE PARTIES

7. Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if
fully set forth in this section.

8. Plaintiff is a resident and domiciled in Pulaski County.

9. Plaintiff worked for Defendant as an hourly-paid shift worker at the Little Rock,
Arkansas fiber glass production facility.

10. At all times material herein, Plaintiff has been entitled to the rights, protection and

benefits provided under the FLSA and the AMWA.

Page 2 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 3 of 15

11. Defendant Fiber Glass Systems, L.P., is a foreign, limited partnership operating
under the laws of the State of Arkansas, manufacturing frozen pancakes distributed throughout the
United States.

12. Defendant Fiber Glass Systems, L.P., has a corporate office in Houston, Texas.

13. | Defendant’s annual gross volume of sales made or business done was not less than
$500,000.00 (exclusive of excise taxes at the retail level that are separately stated) during each of
the three calendar years preceding the filing of this Complaint.

14. During each of the three years preceding the filing of this Complaint, Defendant
had at least four employees that handle, sell, or otherwise work on goods or materials that have
been moved in or produced for interstate commerce, such as construction aggregates and other
infrastructure materials.

15. Defendant was at all times relevant hereto Plaintiff’s employer and is and has been
engaged in interstate commerce as that term is defined under the FLSA.

16. Defendant’s registered agent for service of process in Arkansas is The Corporation
Company, 124 West Capitol Ave., Suite 1900, Little Rock, Arkansas 72201.

17. Defendant employed Plaintiff, including by the creation and maintenance of the pay
policy applicable to Plaintiff, the power to supervise, hire, fire and discipline Plaintiff, and to set
the schedule and conditions of Plaintiff's work.

IV. FACTUAL ALLEGATIONS
18. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though
fully incorporated in this section.

19. _ Plaintiff work for Defendant as an hourly-paid shift production worker.

Page 3 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 4 of 15

20. ‘Plaintiff worked at Defendant’s fiberglass manufacturing location at 2700 W 65th
St., Little Rock, AR 72209.

21. Throughout Plaintiff's employment, Defendant classified Plaintiff and other
hourly-paid employees as non-exempt and paid them an hourly rate.

22. It was Defendant’s commonly applied practice not to pay Plaintiff and other hourly-
paid shift production employees for all the hours during which they performed labor for Defendant.

23. Specifically, Plaintiff and other hourly-paid shift production employees were
required to work for up to fifty (50) minutes per week donning personal protective equipment and
safety gear while not clocked-in.

24. Plaintiff and other hourly-paid shifty production employees performed work for the
benefit of Defendant during this time, as the personal protective gear was required for Plaintiff and
other hourly-paid shift production employees to do their jobs that deal with raw chemical materials
involved in making fiber glass products.

25. The personal protective equipment and gear had to be put on ina specific sequence,
and it was Defendant’s policy to not allow Plaintiff and other hourly-paid shift production
employees to clock in while putting on equipment and gear.

26. Defendant required Plaintiff and other hourly-paid shift production workers to
arrive for work before their regularly scheduled shifts.

27. Plaintiff and other hourly-paid shift production workers began work up to fifteen

(15) minutes or more before their regularly scheduled shifts began.

Page 4 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 5 of 15

28. Defendant did not permit Plaintiff and other hourly-paid workers to clock in until
after all personal protective equipment and gear was put on and they walked a distance to the
production floor.

29. As aresult of these policies, Defendant failed to pay Plaintiff and other hourly-paid
shift production employees a lawful minimum wage for all hours worked and a proper overtime
premium for all of the hours they worked in excess of forty (40) hours in a week.

30. At all relevant times herein, Defendant failed to accurately record all of the time
worked off-the-clock by Plaintiff and other hourly-paid shift production workers and failed to
properly compensate all of the off-the-clock hours.

31. | Defendant knew or should have known that the job duties of Plaintiff required
Plaintiff and other hourly paid employees to work hours in excess of their recorded hours, yet
Defendant failed and refused to compensate Plaintiff and other hourly-paid employees for their
work as required by the FLSA.

32. At all times relevant hereto, Defendant was aware of the minimum wage and
overtime requirements of the FLSA.

33. Further, Plaintiff and other hourly-paid employees were also paid non-discretionary
cash awards and bonuses on a regular basis when certain objective and measurable criteria were
met.

34. Defendant paid Plaintiff and other hourly-paid employees one-and-one-half (1.5)

times their base hourly rate for each hour they worked over forty (40) in a workweek.

Page 5 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 6 of 15

35. When calculating Plaintiff’s and other hourly-paid employees’ bonuses, Defendant
did not include all of the bonuses and cash awards paid to Plaintiff and other hourly-paid employees
in their regular rates of pay when calculating their overtime pay.

36. Section 778.208 of Title 29 of the Code of Federal Regulations requires that non-
discretionary bonuses, such as production or attendance based incentives, “must be totaled in with
other earnings to determine the regular rate on which overtime pay must be based.”

37. Defendant violated the FLSA and AMWA by not including the non-discretionary
bonuses of Plaintiff and other hourly-paid employees in their regular rate when calculating their
overtime pay.

33. Defendant’s pay practices were the same for all hourly workers at the Little Rock
facility.

34. Defendant’s hourly-paid employees were classic manual laborers, working with

machinery and equipment to produce Defendant’s products in a factory setting.
V. REPRESENTATIVE ACTION ALLEGATIONS
A. FLSA § 216(b) Class
35. Plaintiff brings his claims for relief for violation of the FLSA as a collective action
pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).
36. The FLSA Collective consists of all persons who were, are, or will be employed by
Defendant as hourly-paid shift production workers at any time within the applicable statute of

limitations period.

Page 6 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 7 of 15

37. The relevant time period dates back three years from the date on which Plaintiff’s
Class and Collective Action Complaint was filed herein and continues forward through the date of
judgment pursuant to 29 U.S.C. § 255(a).

38. | The members of the proposed Hourly FLSA Collective are similarly situated in that
they share these traits:

a. They were classified by Defendant as non-exempt from the minimum wage and
overtime requirements of the FLSA;

b. They were paid hourly rates; and

c. They were subject to Defendant’s common policy of requiring employees to work
time for which they were not compensated.

d. They were subject to Defendant’s common policy of improperly calculating
overtime pay for hours worked over forty (40) hours per work week.

41. _ Plaintiff is unable to state the exact number of potential members of the FLSA
Collective but believes that the class exceeds ninety (90) persons.

42. Defendant can readily identify the members of the Section 16(b) Collective, which
encompasses all hourly-paid plant workers within the past three years.

43. The names and physical and mailing addresses of the FLSA collective action
Plaintiff are available from Defendant, and a Court-approved Notice should be provided to the
FLSA collective action Plaintiff via first class mail and email to their last known physical and
electronic mailing addresses as soon as possible, together with other documents and information

descriptive of Plaintiff’s FLSA claim.

Page 7 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 8 of 15

B. AMWA Rule 23 Classes

 

44. Plaintiff individually and on behalf of all others similarly situated who were
employed by Defendant within the State of Arkansas, brings this claim for relief for violation of the
AMW4Aas aclass action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

45. Plaintiff proposes to represent all persons who were, are, or will be employed by
Defendant as similarly situated hourly-paid workers within Arkansas at any time within the
applicable statute of limitations period.

46. | Upon information and belief, Defendant employs or has employed within the
statutory period more than forty hourly employees within Arkansas. Therefore, the proposed
Hourly AMWA Class is so numerous that joinder of all members is impracticable.

47. | Common questions of law and fact relate to all of the proposed Hourly AMWA
Class members, such as:

a. Whether Defendant had an unlawful policy of requiring employees to work hours
for which they were not compensated;

b. Whether Defendant maintained accurate records of hours worked by members of
the proposed class as required by the AMWA; and

c. Whether Defendant paid the members of the proposed class one and one-half times

their regular wages for hours worked over forty (40) in each week in accordance with the AMWA.

Page 8 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 9 of 15

48. The above common questions of law and fact predominate over any questions
affecting only the individually named Plaintiff, and a class action is superior to other available
methods for fairly and efficiently adjudicating the claims of the members of the AMWA Class.

49. The class members have no interest in individually controlling the prosecution of
separate actions because the policy of the AMWA provides a bright-line rule for protecting all non-
exempt employees as a class. To wit: “It is declared to be the public policy of the State of Arkansas
to establish minimum wages for workers in order to safeguard their health, efficiency, and general
well-being and to protect them as well as their employers from the effects of serious and unfair
competition resulting from wage levels detrimental to their health, efficiency, and well-being.”
Ark. Code Ann. § 11-4-202. To that end, all non-exempt employees must be paid for time worked
over forty (40) hours per week at a rate of one and one-half times their regular rate. Ark. Code
Ann. § 11-4-211.

50. At the time of the filing of this Complaint, neither Plaintiff nor Plaintiff's counsel
knows of any litigation already begun by any members of the proposed class concerning the
allegations in this Complaint.

51. Concentrating the litigation in this forum is highly desirable because Defendant is
based in the Eastern District of Arkansas and because Plaintiff and all proposed class members
work or worked within Arkansas.

52. No difficulties are likely to be encountered in the management of this class action.

53. The claims of Plaintiff are typical of the claims of the proposed classes in that
Plaintiff worked as hourly employees for Defendant and experienced the same violations of the

AMWA that all other class members suffered.

Page 9 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 10 of 15

54. _ Plaintiffand their counsel will fairly and adequately protect the interests of the class.

55.  Plaintiff’s counsel is competent to litigate Rule 23 class actions and other complex
litigation matters, including wage and hour cases like this one, and to the extent, if any, that they
find that they are not, they are able and willing to associate additional counsel.

56. Prosecution of separate actions by individual members of the proposed class would
create the risk of inconsistent or varying adjudications with respect to individual members of the
proposed class that would establish incompatible standards of conduct for Defendant.

VI. FIRST CAUSE OF ACTION
(Individual Claim for FLSA Overtime Violations)

57. Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if
fully set forth in this section.

58.  29U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all
employees a minimum wage for all hours worked up to forty (40) in one week and to pay one and
one-half times regular wages for all hours worked over forty (40) hours in a week, unless an
employee meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying
Department of Labor regulations.

59. During the relevant time period, Defendant unlawfully refrained from paying
Plaintiff a lawful overtime premium for hours over forty per week.

60. Defendant’s failure to pay Plaintiff lawful overtime wages owed was willful.

61. By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for
monetary damages, liquidated damages, and costs, including reasonable attorneys’ fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint.

Page 10 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 11 of 15

VII. SECOND CAUSE OF ACTION
(Collective Action Claim for Violations of the FLSA)

62. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though
fully incorporated in this section.

63. Plaintiff, individually and on behalf of all others similarly situated, asserts this claim
for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

64. At all relevant times, Defendant has been, and continues to be, an “employer” of
Plaintiff and all those similarly situated within the meaning of the FLSA, 29 U.S.C. § 203.

65. Defendant classified Plaintiff and all similarly situated members of the Hourly
FLSA Collective as non-exempt from the overtime requirements of the FLSA.

66. Despite the entitlement of Plaintiff and those similarly situated to minimum wage
and overtime payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly
situated a lawful overtime rate of one and one-half times their regular rates of pay for all hours
worked over forty (40) in each one-week period.

67. In the past three years, Defendant has employed many hourly-paid industrial
workers.

68. Like Plaintiff, these hourly-paid plant workers regularly worked more than forty
(40) hours in a week.

69. Because these employees are similarly situated to Plaintiff, and are owed unpaid
wages and overtime for the same reasons, the opt-in class may be properly defined as:

All hourly-paid shift production employees within the past three years.

70. Defendants willfully failed to pay overtime wages to Plaintiff and to others similarly

situated.

Page 11 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 12 of 15

71. By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff and all
those similarly situated for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing of this
Complaint.

VIII. THIRD CLAIM FOR RELIEF
(Individual Claim for Violation of the AMWA)

72. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though
fully incorporated in this section.

73. Plaintiff asserts this claim for damages and declaratory relief pursuant to the
AMWA, Arkansas Code Annotated §§ 11-4-201, et seq.

74.  Atall relevant times, Defendant was Plaintiff's “employer” within the meaning of
the AMWA, Ark. Code Ann. § 11-4-203(4).

75. Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay all
employees a minimum wage for all hours worked up to forty in one week and to pay one and one-
half times regular wages for all hours worked over forty hours in a week, unless an employee meets
the exemption requirements of 29 U.S.C. § 213 and accompanying Department of Labor
regulations.

76. Defendant failed to pay Plaintiff a lawful overtime premium for hours over forty per
week, as required under the AMWA.

77. Defendant’s failure to pay Plaintiff a lawful overtime rate of pay for hours worked
over forty (40) in a given week was in violation of the AMWA.

78.  Defendant’s conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary and in bad faith.

Page 12 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 13 of 15

79. By reason of the unlawful acts alleged in this Complaint, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney’s fee
provided by the AMWA for all violations which occurred beginning at least three (3) years
preceding the filing of Plaintiffs initial complaint.

80. Alternatively, should the Court find that Defendant acted in good faith in failing to
pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of prejudgment interest at
the applicable legal rate.

IX. FOURTH CAUSE OF ACTION
(Class Action Claim for Violation of the AMWA)

81. __ Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though
fully incorporated in this section.

82. Plaintiff, individually and on behalf of the members of the proposed class, asserts
this claim for damages and declaratory relief pursuant to the AMWA, Arkansas Code Annotated
§§ 11-4-201 et seq.

83. At all relevant times, Defendant has been, and continues to be, an “employer” of
Plaintiff and the members of the proposed class within the meaning of the AMWA, Arkansas Code
Annotated § 11-4-203(4).

84. Defendant classified Plaintiff and all members of the AMWA Class as non-exempt
from the overtime requirements of the AMWA.

85. Despite the entitlement of Plaintiff and the members of the proposed class to
minimum wage and overtime payments under the AMWA, Defendant failed to pay Plaintiff and
the members of the proposed class for all hours worked, including an overtime rate of one and one-

half times their regular rates of pay for all hours worked over forty (40) in each one-week period.

Page 13 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 14 of 15

86. Plaintiff proposes to represent the AMWA liability class of individuals defined as
follows:

All hourly-paid shift production employees in Arkansas within the past three years.

87. Defendant willfully failed to pay lawful overtime wages to Plaintiff and the members
of the proposed class.

88. By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff and all
members of the proposed class for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3) years prior to the
filing of this Complaint.

X. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Markiest Johnson, individually and on
behalf of others similarly situated, respectfully prays for declaratory relief and damages as follows:

A. That Defendant be summoned to appear and answer herein;

B. That Defendant be required to account to Plaintiff, the class members, and the
Court for all of the hours worked by Plaintiff and the class members and all monies paid to them;

C. A declaratory judgment that Defendant’s practices alleged herein violate the Fair
Labor Standards Act, 29 U.S.C. §201, et seg., and attendant regulations at 29 C-F.R. § 516 et seq.;

D. A declaratory judgment that Defendant’s practices alleged herein violate the
Arkansas Minimum Wage Act and attendant regulations;

E. Certification of, and proper notice to, together with an opportunity to participate in

the litigation, all qualifying members of the collective action class;

Page 14 of 15
Case 4:20-cv-00001-LPR Document1 Filed 01/02/20 Page 15 of 15

F. Judgment for damages for all unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.; and the

Arkansas Minimum Wage Act.

G. Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. §201, et seg., and attendant regulations at 29 C.F.R. § 516 et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff and Putative Class Members during the applicable

statutory period;

H. An order directing Defendant to pay Plaintiff and members of the Class

prejudgment interest, reasonable attorney’s fees and all costs connected with this action; and

I. Such other and further relief as this Court may deem necessary, just and proper.

Respectfully submitted,

MARKIEST JOHNSON,
Individually and on Behalf of All Others
Similarly Situated, PLAINTIFF

WH Law, PLLC

1 Riverfront Pl. - Suite 745
North Little Rock, AR 72114
(501) 891-6000

_f-_—
Chris W. Burks (ABN: 2010207)
chris@whlawoffices.com

DA

Brandon’ Haubert (ABN: 2013137)
brandon@whlawoffices.com

Page 15 of 15
